EXHIBIT 10.3

August 15, 2002

Robert I. Kriebel
767 West Prospect Avenue
North Wales, PA 19454

Dear Bob:

On behalf of Neose Technologies, Inc., I am pleased to offer you the position of
Senior Vice President and Chief Financial Officer, reporting directly to me,
effective August 15, 2002. In this capacity, you will be responsible for all
components of finance, investor relations, and information technology.

The components of your compensation package will be as follows:

  1.  Base Compensation. Your annual salary will be $250,000, earned and paid
semi-monthly.


  2.  Variable Cash Compensation. For the remainder of 2002, you will develop
objectives, working with Brian Davis. Nevertheless, for 2002, you will be
guaranteed a bonus of 25% of base compensation actually received for the period
from August 15, 2002 through December 31, 2002. For succeeding years, you will
be entitled to a bonus as approved by the Compensation Committee, based on your
and the Company’s fulfillment of objectives. Your target bonus will be 50% of
base compensation.


  3.  Sign-on Bonus. In consideration of your choosing to come to Neose over
other opportunities, you will receive a one-time signing bonus of $50,000. In
the event you voluntarily terminate your employment during the first 12 months,
or you are terminated for “Cause,” you will be obligated to repay this amount to
Neose.


  4.  Equity-Based Compensation. I will recommend to the Board of Directors that
you receive an initial grant of an option to purchase 165,000 shares of Neose
stock, at a share price equal to the closing price of Neose’s stock on the date
of hire. This stock option will vest equally over four years, and, to the extent
permitted under Section 422(d) of the Internal Revenue Code, will be an
incentive stock option. All Neose stock options are subject to the terms of the
Company’s 1995 Stock Option/Stock Issuance Plan, as amended. In addition, most
Neose employees receive additional annual stock option grants based upon
individual performance. Subject to the approval of the Board of Directors, you
will be eligible for subsequent grants after you have been at Neose for at least
12 months.




--------------------------------------------------------------------------------

Robert I. Kriebel
August 15, 2002
Page 2

  5.  Termination Not-for-Cause. In the event you are terminated other than for
“Cause,” you will be entitled to receive a lump-sum payment equal to 6 months’
salary and continuation of medical benefits for the same period.


  6.  Termination After Change in Control. If, within 12 months after a “Change
in Control,” you are terminated other than for “Cause,” or voluntarily terminate
for “Good Reason,” you will receive a lump-sum payment equal to 12 months’
salary, your target bonus for the period since your last bonus, and continuation
of medical benefits for 12 months. In addition, in such case, all of your
unvested options will vest immediately. All such amounts payable to you under
this paragraph will be made without regard to whether the deductibility of such
payments (considered together with any other entitlements or payments otherwise
paid or due to you) would be limited or precluded by Section 280G of the
Internal Revenue Code and without regard to whether such payments would subject
you to the excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code (the “Parachute Excise Tax”). If all or any portion of
the payments or other benefits provided under any section of this letter, either
alone or together with any other payments and benefits which you receive or are
entitled to receive from the Company or its affiliates (whether paid or payable
or distributed or distributable) pursuant to the terms of this letter or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payment”) would result in the imposition of a Parachute Excise Tax, you will be
entitled to an additional payment (the “Gross-up Payment”) in an amount such
that the net amount of the Payment and the Gross-up Payment retained by you
after the calculation and deduction of all excise taxes (including any interest
or penalties imposed with respect to such taxes) on the Payment and all federal,
state and local income tax, employment tax and excise tax (including any
interest or penalties imposed with respect to such taxes) on the Gross-up
Payment, and taking into account any lost or reduced tax deductions on account
of the Gross-up Payment, shall be equal to the Payment.


  7.  Board of Directors. If you have not been proposed for election to the
Board of Directors by the nominating committee of the Board (currently the
Corporate Governance Committee) by February 15, 2004, you will have the right,
within 60 days thereafter, to voluntarily terminate your employment with the
Company, in which case you will be entitled to receive a lump-sum payment equal
to 6 months’ salary and continuation of medical benefits for the same period.


  For purposes of this letter:


  “Cause” shall mean (i) fraud, embezzlement, or any other illegal act committed
intentionally by you in connection with the commencement of your employment or
the




--------------------------------------------------------------------------------

Robert I. Kriebel
August 15, 2002
Page 3

  performance of your duties as an officer; or (ii) your conviction of, or plea
of guilty or nolo contendere to, any felony.


  “Good Reason” means, without your prior written consent, any of the following:
(i) a diminution in your title; (ii) a reduction in the your authority, duties
or responsibilities, or the assignment to you of duties that are inconsistent,
in a material respect, with your position; (iii) the relocation of the Company’s
headquarters more than 15 miles from Horsham, Pennsylvania, unless such move
reduces your commuting time; (iv) a reduction in your base salary or target
bonus percentage; or (v) the Company’s failure to pay or make available any
material payment or benefit due under this Agreement or any other material
breach by the Company of this Agreement. However, the foregoing events or
conditions will constitute Good Reason only if you provide the Company with
written objection to the event or condition within 60 days following the
occurrence thereof, the Company does not reverse or otherwise cure the event or
condition within 30 days after receiving that written objection, and you resign
your employment within 90 days following the expiration of that cure period.


  “Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions: (i) the direct or indirect
acquisition by any person or related group of persons (other than the Company or
a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities; (ii) a change in the composition of the Board over a
period of 36 months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been board members continuously since the
beginning of such period, or (b) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (a) who were still in office at the time such election or
nomination was approved by the Board; (iii) the consummation of any
consolidation, share exchange or merger of the Company (a) in which the
stockholders of the Company immediately prior to such transaction do not own at
least a majority of the voting power of the entity which survives/results from
that transaction, or (b) in which a shareholder of the Company who does not own
a majority of the voting stock of the Company immediately prior to such
transaction, owns a majority of the Company’s voting stock immediately after
such transaction; or (iv) the liquidation or dissolution of the Company or any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company,
including stock held in subsidiary corporations or interests held in subsidiary
ventures.


  8.   Other Benefits. Neose offers employees and their eligible dependents a
variety of benefits such as medical and dental coverage, flexible spending
accounts, a 401(k) Plan, an


 



--------------------------------------------------------------------------------

Robert I. Kriebel
August 15, 2002
Page 4

  Employee Stock Purchase Plan, and Long Term Disability. Detailed information
concerning all benefits and policies are contained in the Neose Technologies,
Inc. Employee Handbook, which will be given to you when you commence employment.
The Employee Handbook is not a contract between you and the Company, but rather
sets forth current policies of the Company, subject to change any time.


The nature of Neose’s business requires that you sign a confidentiality
agreement. Two copies of this agreement are enclosed. If you have questions
regarding this agreement, please let me know.

Please acknowledge your acceptance of the offer by signing all copies of this
offer and the enclosed confidentiality agreement and return one copy of each.

Sincerely,    
/s/ C. BOYD CLARKE      

--------------------------------------------------------------------------------

C. Boyd Clarke
President and Chief Executive Officer              


The undersigned accepts the foregoing offer
as of August 15, 2002:    
/s/ ROBERT I. KRIEBEL      

--------------------------------------------------------------------------------

Robert I. Kriebel      


 